—In two related child neglect proceedings pursuant to Family Court Act article 10, the Law Guardian for the children appeals from an order of the Family Court, Suffolk County (McNulty, J.), entered June 21, 1991, which, after a fact-finding hearing, found no evidence of neglect and dismissed the petitions.
Ordered that the order is affirmed, without costs or disbursements.
We agree that the petitioner did not establish by a fair preponderance of the credible evidence that the subject children, ages 14 and 16, respectively, were neglected within the meaning of Family Court Act § 1012. Among other things, the allegations of excessive corporal punishment were not supported by physical evidence (see, Matter of Coleen P., 148 AD2d 782, 784). Moreover, although the children lived under strict household rules, we find that the punishments they received for failure to do their chores were reasonable in that they were for the "training or education” of the children and for the "preservation of discipline” (see, Matter of Rodney C., 91 Misc 2d 677, 681). The record shows that the children had almost perfect school attendance and their alleged poor perfor*851manee in school did not establish neglect in this case (cf., Matter of Jovann B., 153 AD2d 858, 859). Bracken, J. P., Sullivan, Rosenblatt and Lawrence, JJ., concur.